Citation Nr: 1539011	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran was on active duty from October 1981 to September 1986.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2014 and November 2014, the Board remanded the case for additional development.  


REMAND

In the November 2014 remand, the Board requested that the AOJ attempt to obtain any outstanding medical records, including from Dr. C., and obtain an addendum opinion as to whether the Veteran's current low back disability is related to service, and whether any current arthritis manifested to a compensable degree within one year after discharge.  The examiner was asked to consider the Veteran's lay reports.

The Veteran has advised VA that records from Dr. C. have been destroyed.  She has not identified any other outstanding medical records pertinent to the claim.  

An addendum opinion was obtained in February 2015.  The examiner opined that the Veteran's lower back disability was not related to service.  The examiner noted that the service medical records showed that the Veteran was seen for low back pain, last being seen in 1984, but that the spine evaluation at her separation examination in August 1986 was normal.  The examiner noted that there was no documentation in the VA medical records of the Veteran being seen after leaving the service for a low back condition.  The examiner noted that the Veteran had continuity of care at the Louisville VA Medical Center from February 2013 to January 2015 but those medical records did not document a back condition or any back symptoms.  The examiner noted that October 2009 x-rays of the lumbar spine performed for a VA examination were normal.  The examiner concluded that there was insufficient clinical evidence to warrant a diagnosis of a chronic low back condition and the diagnosis of lumbar strain given during past VA examinations was based on the Veteran's claimed symptoms at those times.  The examiner stated that the diagnosis of lumbar strain would most likely resolve and was not evidence of a chronic back condition related to service.  The examiner noted that there was no evidence in the Veteran's current medical records that she continued to have low back symptoms.

While the Board appreciates the VA examiner's opinion, the Board finds that it is incomplete.  The examiner noted that October 2009 x-rays of the lumbar spine were normal, thereby addressing the question of whether any arthritis manifested to a compensable degree within one year after discharge.  While the examiner opined that the Veteran's lower back condition was not related to service, the main basis of the opinion was that there was no continuity of treatment.  The examiner noted that the Veteran was last seen in service for lower back pain in 1984 and the August 1986 separation examination showed a normal spine.  However, the examiner did not acknowledge the Veteran's report of recurrent back pain at the separation examination.  The examiner also noted that there was no documentation of a lower back disability in the VA treatment records.  The Board notes that continuity of symptomatology, not treatment, is needed to support a claim for service connection.  During the prior two VA examinations, the Veteran reported having intermittent lower back pain since service but no ongoing treatment.  In a July 2015 statement, she noted that whenever she sought treatment, she was always prescribed pain medication, rest, heat, and exercise, and so she stopped going to the doctor and treated herself with that regimen.  Thus, an opinion that properly addresses the Veteran's lay statements is needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As she has not been examined by VA for her lower back since November 2010, with no x-rays since October 2009, she should be provided an examination to determine the current nature and likely etiology of her lower back disability.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through May 2015.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since May 2015.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined her to ascertain the nature and likely etiology of lower back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies, to include x-rays, should be performed.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a low back disability had its onset in service or is etiologically related to service.  The examiner should consider the Veteran's report of disability onset and symptoms since service and that she self-medicated back problems after service.  Dalton v. Shinseki, 21 Vet. App. 23 (2007).  A complete rationale for all opinions should be provided.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

